Citation Nr: 1108481	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  10-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for drug induced Parkinsonism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and W.M.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston Massachusetts, which granted service connection for drug induced Parkinsonism and assigned a 30 percent evaluation, effective August 3, 2006.

The Veteran testified before the undersigned at a January 2011 Video Conference hearing.  The hearing transcript is of record.  

The issue of entitlement to special monthly compensation (SMC) based upon the need for the regular aid and attendance of another person or by reason of being housebound has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2011 Video Conference hearing transcript and April 2009 statement from the Veteran.  This issue is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination in connection with the Veteran's service-connected Parkinsonism was conducted in February 2010.  The Veteran has submitted evidence, which indicates that his condition has worsened since that time.  See January 2011 Video Conference hearing transcript, April 2009 statement from the Veteran, July 2010 statement from T.H. of the Boston Vet Center and July 2010 statement from W.M.

Given the Veteran's claims of increased symptomatology, a new VA examination is warranted to determine the current severity of his Parkinsonism.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also notes that the claims file is negative for any medical records, either VA or private, dated since February 2006.  At the February 2010 examination it was reported that the Veteran had last been treated at the Parkinson's clinic of the Bedford, Massachusetts VA Medical Center in October 2007.  The Veteran's testimony indicates that he receives regular medicine deliveries through the VA Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the VA Medical Center in Bedford, Massachusetts, of treatment for the Veteran's Parkinsonism since February 2006.

2.  The Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service connected Parkinsonism.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

3.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



